UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 April 28, 2015 (Date of earliest event reported) HOME PROPERTIES, INC. (Exact name of Registrant as specified in its Charter) MARYLAND 1-13136 16-1455126 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification Number) 850 Clinton Square, Rochester, New York 14604 (Address of principal executive offices and internet site) (585) 546-4900 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. The 2015 Annual Meeting of the Stockholders of Home Properties, Inc. (the “Company”) was held on April 28, 2015.Of the 57,820,254 shares of the Company’s common stock outstanding as of March 5, 2015 and entitled to vote at the Annual Meeting, 54,445,413 shares (representing 94.16%) were present either in person or by proxy.The following describes the proposals considered by the Company’s stockholders at the Annual Meeting, as well as the results of the votes cast at the meeting.The proposals are described in detail in the Company’s definitive proxy statement on Schedule 14A filed with the Securities and Exchange Commission on March 27, 2015. Proposal 1:To elect eight Directors of the Company to serve until the 2016 Annual Meeting of Stockholders and until their respective successors are elected. Nominee Votes For Votes Against Abstentions Broker Non-Votes Michael D. Barnello Bonnie S Biumi Stephen R. Blank Alan L. Gosule Leonard F. Helbig, III Thomas P. Lydon, Jr. Edward J. Pettinella Clifford W. Smith, Jr. Proposal 2:Non-binding advisory vote on executive compensation. Votes For Votes Against Abstentions Broker Non-Votes Proposal 3:Ratification of the appointment of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for 2015. Votes For Votes Against Abstentions No other matters were voted upon at the Annual Meeting. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HOME PROPERTIES, INC. (Registrant) Date:April 28, 2015 By:/s/ David P. Gardner David P. Gardner Executive Vice President and Chief Financial Officer 2
